Exhibit 10.18


TRANSPHORM, INC.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is dated as of [insert date],
and is between Transphorm, Inc., a Delaware corporation (the “Company”), and
[insert name of indemnitee] (“Indemnitee”).
RECITALS
A.    Indemnitee’s service to the Company substantially benefits the Company.
B.    Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service to and activities on
behalf of the Company.
C.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.
D.    In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.
E.    Indemnitee is a representative of __________, a [Delaware] ___________
(the “Fund”), and has certain rights to indemnification and/or insurance
provided by the Fund which Indemnitee and the Fund intend to be secondary to the
primary obligation of the Company to indemnify Indemnitee as provided herein,
with the Company’s acknowledgement and agreement to the foregoing being a
material condition to Indemnitee’s willingness to serve on the Board.
F.    This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.
G.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms to maximize the protections
to be provided to Indemnitee hereunder.
In consideration of Indemnitee’s agreement to serve as a director or officer of
the company after the date hereof, the parties hereto agree as follows:
1.    Definitions.
(a)    A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i)    Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company


-1-

--------------------------------------------------------------------------------




representing fifteen percent (15%) or more of the combined voting power of the
Company’s then outstanding securities;
(ii)    Change in Board Composition. During any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Company’s board of directors,
and any new directors (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the board of
directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Company’s board of
directors;
(iii)    Corporate Transactions. The effective date of a merger or consolidation
of the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;
(iv)    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and
(v)    Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.
For purposes of this Section 1(a), the following terms shall have the following
meanings:
(1)    “Person” shall have the meaning as set forth in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
entity owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(2)    “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended; provided,
however, that “Beneficial Owner” shall exclude any Person otherwise becoming a
Beneficial Owner by reason of the stockholders of the Company approving a merger
of the Company with another entity.
(b)    “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.
(c)    “DGCL” means the General Corporation Law of the State of Delaware.


-2-

--------------------------------------------------------------------------------




(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
(e)    “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
(f)    “Expenses” include all reasonable and actually incurred attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, ERISA excise
taxes and penalties and all other disbursements or expenses of the types
customarily incurred in connection with or as a result of prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
include (i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 12(d), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.
(g)    “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(h)    “Proceeding” means any threatened, pending or completed action, suit,
claim, counterclaim, cross-claim, arbitration, mediation, alternate dispute
resolution mechanism, investigation, inquiry, administrative hearing or
proceeding, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, administrative or investigative nature, including any
appeal therefrom and including without limitation any such Proceeding pending as
of the date of this Agreement, in which Indemnitee was, is or will be involved
as a party, a potential party, a non-party witness or otherwise by reason of
(i) the fact that Indemnitee is or was a director or officer of the Company,
(ii) any action taken (or failure to take action) by Indemnitee or any action or
inaction on Indemnitee’s part while acting as a director or officer of the
Company, or (iii) the fact that he or she is or was serving at the request of
the Company as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary of the Company or any other Enterprise, or (iv) any
action to enforce this Agreement in each case whether or not serving in such
capacity at the time any liability or Expense is incurred for which
indemnification or advancement of expenses can be provided under this Agreement.
If Indemnitee believes in good faith that a given situation may lead to, or
culminate in, the initiation of a Proceeding, the situation shall be considered
a Proceeding under this paragraph.
(i)    Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan;


-3-

--------------------------------------------------------------------------------




references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he or she reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
2.    Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement reasonably incurred by Indemnitee or on his
or her behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal action or proceeding, had no reasonable cause to believe
that his or her conduct was unlawful. The parties hereto intend that this
Agreement shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of the Company’s stockholders or disinterested
directors or applicable law.
3.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.
4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein in whole or in part, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, in defense of one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with (a) each successfully resolved claim,
issue or matter and (b) any claim, issue or matter related to any such
successfully resolved claim, issue or matter. For purposes of this section, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
5.    Indemnification for Expenses of a Witness. To the extent that Indemnitee
is, by reason of his or her Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, Indemnitee shall


-4-

--------------------------------------------------------------------------------




be indemnified to the fullest extent permitted by applicable law against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.
6.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
7.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement reasonably incurred by Indemnitee or on his or her behalf in
connection with the Proceeding or any claim, issue or matter therein.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
(i)    the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(ii)    the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
8.    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
(a)    for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);
(b)    for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);
(c)    initiated by Indemnitee, and not by way of defense, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees, agents or other indemnitees,
other than (A) an action to enforce the terms of this Agreement, or (B) any
mandatory counterclaim or cross claim asserted by Indemnitee in connection with
a Proceeding brought by


-5-

--------------------------------------------------------------------------------




any other party against Indemnitee, unless (i) the Company’s board of directors
authorized the Proceeding (or the relevant part of the Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law or
(iii) otherwise required by applicable law; or
(d)    if prohibited by applicable law.
9.    Advances of Expenses. The Company shall advance to the fullest extent
permitted by law the Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding (or part of any Proceeding) prior to its final
disposition, and such advancement shall be made as soon as reasonably
practicable, but in any event no later than 45 days, after the receipt by the
Company of a written statement or statements requesting such advances from time
to time (which shall include invoices received by Indemnitee in connection with
such Expenses but, in the case of invoices in connection with legal services,
any references to legal work performed or to expenditure made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice). Advances shall be unsecured and interest free and
made without regard to Indemnitee’s ability to repay such advances. Indemnitee
hereby undertakes to repay any advance in connection with any Proceeding to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company in respect of such Proceeding. Advances shall include
any and all Expenses incurred pursuing an action to enforce this right to
advancement. This Section 9 shall not apply to the extent advancement is
prohibited by law and shall not apply to any Proceeding (or any part of any
Proceeding) for which indemnity is not permitted under Section 8(c) of this
Agreement, but shall apply to any Proceeding (or any part of any Proceeding)
referenced in Section 8(a), 8(b) or 8(d) prior to a determination that
Indemnitee is not entitled to be indemnified by the Company.
10.    Procedures for Notification and Defense of Claim.
(a)    Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
as soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. The failure or delay by Indemnitee to notify the Company will
not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights.
11.    Procedures upon Application for Indemnification.
(a)    To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. Any delay in
providing the request will not relieve the Company from its obligations under
this Agreement, except to the extent such delay is prejudicial
(b)    Promptly upon final disposition of any Proceeding, a determination, if
required by law, with respect to Indemnitee’s entitlement to indemnification
shall be made in the specific case (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Company’s board of
directors, a copy of which shall be delivered to Indemnitee or (ii) if a Change
in Control shall not have occurred, (A) by a majority vote of the Disinterested
Directors, even though less than a quorum of the Company’s board of directors,
(B) by a committee of Disinterested Directors designated by a majority vote


-6-

--------------------------------------------------------------------------------




of the Disinterested Directors, even though less than a quorum of the Company’s
board of directors, (C) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Company’s board of directors, a copy of which shall be delivered to
Indemnitee or (D) if so directed by the Company’s board of directors, by the
stockholders of the Company. If it is determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company, to the extent permitted
by applicable law. The Company promptly will advise Indemnitee in writing with
respect to any determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis or which
indemnification has been denied.
(c)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(b), the Independent Counsel
shall be selected as provided in this Section 11(c). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the
Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 11(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). The
Company shall pay the reasonable fees and expenses of any Independent Counsel.
(c) If the Company disputes a portion of the amounts for which indemnification
is requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.


-7-

--------------------------------------------------------------------------------




12.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption.
(b)    Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct. Subject to Section
13(d), if the person, persons or entity empowered or selected under Section 11
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 60-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 12(b) shall not apply (i) if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 11(a) of this Agreement and if (A) within fifteen (15) days after
receipt by the Company of the request for such determination the Board has
resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 11(a)
of this Agreement.
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself create a presumption that Indemnitee did not act in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
(d)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser,
financial advisor or other expert selected with reasonable care by or on behalf
of the Enterprise. The provisions of this Section 12(d) shall not be deemed to
be exclusive or to limit in any way the other


-8-

--------------------------------------------------------------------------------




circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
(e)    Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
13.    Remedies of Indemnitee.
(a)    Subject to Section 13(d), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within ten days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4 and 5 of this Agreement, within 30 days after receipt by the Company
of a written request therefor, or (v) the Company or any other person or entity
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of Expenses. Alternatively, Indemnitee,
at his or her option, may seek an award in arbitration with respect to his or
her entitlement to such indemnification or advancement of Expenses, to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 13(a). The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration in accordance with this
Agreement.
(b)    In the event that a determination shall have been made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 13
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Company shall, to the fullest extent not prohibited by law,
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
(c)    To the fullest extent not prohibited by law, the Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 13 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. If a determination shall have been made pursuant
to Section 11 of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 13, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


-9-

--------------------------------------------------------------------------------




(d)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
(e)    It is the intent of the Company that, to the fullest extent permitted by
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Company shall, to the fullest extent
permitted by law, indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by or on behalf of
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Company under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Company if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims; if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.
14.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.
15.    Non-exclusivity.
(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
certificate of incorporation or bylaws, any agreement, a vote of stockholders or
a resolution of directors, or otherwise and shall be interpreted independently
of and without reference to any other such rights to which Indemnitee may at any
time be entitled. To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Company’s certificate of
incorporation and bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of such claim or of the
commencement of a


-10-

--------------------------------------------------------------------------------




Proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
16.    No Duplication of Payments. Subject to Section 17(b), the Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder (or for which advancement is provided hereunder) if and
to the extent that Indemnitee has otherwise actually received payment for such
amounts under any insurance policy, contract, agreement or otherwise.
17.    Subrogation.
(a)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(b)    The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by the Fund
and certain of its affiliates (collectively, the “Fund Indemnitors”). The
Company hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Fund Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) that it shall be
required to advance the full amount of Expenses incurred by Indemnitee and shall
be liable for the full amount of all Expenses, judgments, penalties, fines and
amounts paid in settlement to the extent legally permitted and as required by
the Certificate of Incorporation or Bylaws (or any agreement between the Company
and Indemnitee), without regard to any rights Indemnitee may have against the
Fund Indemnitors, and, (iii) that it irrevocably waives, relinquishes and
releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of Indemnitee with respect to any claim for which
Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Fund Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of Indemnitee against the Company. The Company and Indemnitee agree
that the Fund Indemnitors are express third party beneficiaries of the terms
hereof.
18.    Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position; provided however that
neither Indemnitee’s resignation nor termination of Indemnitee’s services as
director or officer shall in any way affect Indemnitee’s rights hereunder with
respect to any Proceeding. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any Enterprise) and
Indemnitee. Indemnitee specifically acknowledges that any employment with the
Company (or any of its subsidiaries or any Enterprise) is at will, and
Indemnitee may be discharged at any time for any reason, with or without cause,
with or without notice, except as may be otherwise expressly provided in any
executed, written employment contract between Indemnitee and the Company (or any
of its subsidiaries or any Enterprise), any existing formal severance policies
adopted by


-11-

--------------------------------------------------------------------------------




the Company’s board of directors or, with respect to service as a director or
officer of the Company, the Company’s certificate of incorporation or bylaws or
the DGCL. No such document shall be subject to any oral modification thereof.
19.    Duration. This Agreement shall continue until and terminate upon the
later of (a) ten years after the date that Indemnitee shall have ceased to serve
as a director or officer of the Company or as a director, trustee, general
partner, managing member, officer, employee, agent or fiduciary of any other
Enterprise, as applicable; or (b) one year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 13 of this Agreement
relating thereto.
20.    Successors and Assigns. This Agreement shall be binding upon the Company
and its successors and assigns, including any direct or indirect successor, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee’s personal or legal representatives, heirs, executors and
administrators, distributes, legatees and other successors. The Company shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
21.    Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
22.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.
23.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
certificate of incorporation and bylaws, any director’s and officer’s insurance
maintained by the Company and applicable law and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.


-12-

--------------------------------------------------------------------------------




24.    Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
25.    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:
(a)    if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or
(b)    if to the Company, to the attention of the Chief Executive Officer, Chief
Operating Officer or Chief Financial Officer of the Company at 115 Castilian
Drive, Goleta, CA 93117, or at such other current address as the Company shall
have furnished to Indemnitee, with a copy (which shall not constitute notice) to
Mark Bertelsen, Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo
Alto, California 94304.
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid.
26.    Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a) of this Agreement, or except as mutually
agreed by the parties in writing, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, The Corporation Trust Company, Wilmington,
Delaware as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (v) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or inconvenient forum.
27.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement may
also be executed and delivered by facsimile signature and in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute


-13-

--------------------------------------------------------------------------------




one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.
28.    Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
(signature page follows)


-14-

--------------------------------------------------------------------------------





The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.
PENINSULA ACQUISITION CORPORATION
(TO BE RENAMED “TRANSPHORM, INC.”)
 
(Signature)
 
(Print name)
 
(Title)
 
INDEMNITEE
 
(Signature)
 
(Print name)
 
(Street address)
 
(City, State and ZIP)



-1-